Citation Nr: 1219257	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a status-post pilonidal cystectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1992 to August 1995, followed by service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen his claim for service connection for a status-post pilonidal cystectomy.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran failed to appear for a RO (Videoconference) hearing scheduled in September 2009.  His request for a hearing is deemed to be withdrawn.  38 C.F.R.  § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported that he was diagnosed with a pilonidal cyst in 1997 while serving in the New Jersey Army National Guard.  He also reported in a July 2007 statement that he had sought treatment for this cyst and that it had burst while participating in physical training in May 1998.  The agency of original jurisdiction attempted to obtain records from the Veteran's National Guard service in May 2009; however, they requested these records from the Fort Dix Discharge Station rather than the Veteran's individual unit.

In addition, verification of the Veteran's National Guard service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  These records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  In addition, a copy of any treatment records related to this service should be obtained.  The record suggests that the Veteran had served with the 150th Aviation Battalion.  In doing so, VA should contact the Adjutant General of the State of New Jersey and the Department of the Army. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard. 

All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file. If these records are unavailable, this should also be documented in the claims file.

2.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


